Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on July 26, 2019 and November 23, 2020 are being considered by the Examiner. 
Drawing
Applicant has submitted a petitions under 37 C.F.R. § 1.84 (a) (2) that the color drawing filed in the application be accepted on May 14, 2021. The prior petition was dismissed on May 12, 2021 in view of 37 C.F.R. § 1.84 (a) (2) for reasons not having the exact language as outlined by 1.84 (2) (iii). Upon preliminary review by the Examiner, the Applicant submission of an amendment to the specification on May 14, 2021 is acknowledged. A review for reconsideration by the Quality Assurance Specialist would summon upon review of the language included as an amendment to the specification. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-20 are objected to because of minor informalities: in reference to claim 1: in page 25, second entry, the filter “first F-Kx-Ky anti-alias dip reject” should be 
In reference to claims 10 and 15: the instant claims include similar issues as claim 1 of the instant application.
The remaining claims depend on their respective base claims and inherit the attributes their base claims and may have also similar issues.  
Allowance
Claims 1, 10 and 15 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 2-9, 11-14 and 16-20 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the Art
Rentsch-Smith et al. (U.S. Patent No. 9,638,816, hereon Rentsch) discloses a method and system for performing noise attenuation on acquired sensor data by sorting the sensor data into a gather, which enhances discrimination of the noise so that the noise energy may be more easily targeted for removal. More specifically, systems and techniques are used for purposes of attenuating noise that appears in data that represents an energy measurement, such as seismic data, although the systems and techniques may be applied to data other than seismic data, in accordance with further Rentsch, column 9, lines 26-39 and Fig. 2). 
However, Rentsch does not apply “a 4-dimensional regularization technique to a first plurality of subsets of the seismic survey data and does not apply a first F-Kx-Ky anti-alias dip reject filter.” Furthermore “applying within each of the CMP or common midpoint gathers, a 3 dimensional regularization technique to further reduce the previously polarized sampling of Δ crossline offset and Δ inline offset,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schonewille (U.S. Patent No. 7,751,277) discloses method for interpolating seismic data by anti-alias, anti-leakage Fourier transform. 
Jiang et al. (U.S. Patent No. 8,811,156) discloses compensating n-dimensional data into one or more clusters. 
Poole (U.S. Patent No. 10,345,468) discloses system and method for seismic data processing of seismic data sets with differential spatial sampling and temporal bandwidth. 
This application is in condition for allowance except for the following formal matters: 
Drawing objection in view of petition review by the office; and 
Objection to claims 1-20 for minor nomenclature consistency issues. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857